Citation Nr: 1103708	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for scar, left 
forearm/hand, currently evaluated as 20 percent disabling.

2. Entitlement to an increased evaluation for scar, right 
forearm/hand, currently evaluated as 10 percent disabling.

3. Entitlement to a compensable evaluation for scar of the neck.

4. Entitlement to a compensable evaluation for donor scar of the 
thighs.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, on behalf of the RO in North Little Rock, 
Arkansas.  In March 2009, the Board granted one claim (increased 
rating for PTSD) and remanded the remaining claims for further 
development.  

In its March 2009 decision, the Board inaccurately listed the 
issue with respect to the Veteran's right forearm and hand scars 
as entitlement to a rating in excess of 20 percent.  On review of 
the file, and particularly the rating determinations of record, 
the Veteran's disability rating for the right forearm and hand 
scars is 10 percent, rather than 20 percent.  While the correct 
percentage was noted on the code sheet of the April 2009 rating 
decision granting the PTSD increase, the inaccuracy was carried 
forward on the September 2010 supplemental statement of the case 
provided to the Veteran by the Appeals Management Center (AMC).  
This typographical error is now corrected on the title page of 
this decision.

The issue of entitlement to a compensable evaluation for donor 
scar of the thighs is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010), due to 
the Veteran's age.  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's scars on his left forearm/hand are superficial 
and painful, but do not cause limitation of motion.  They cover 
an area of at least 12 square inches but less than 72 square 
inches.  They are stable, and there is no associated underlying 
soft tissue damage.

2.  The Veteran's scars on his right forearm/hand are superficial 
and painful, but they do not cause limitation of motion.  They 
cover an area of less than 12 square inches.  They are stable, 
and there is no associated underlying soft tissue damage.

3.  The Veteran's scar on his neck is a superficial scar that is 
painful, but does not have any of the defined characteristics of 
disfigurement.  Particularly, the neck scar is not 5 or more 
inches (13 or more cm.) in length or at least one-quarter inch 
(0.6 cm.) wide at the widest part.  The surface contour of the 
scar is not elevated or depressed on palpation.  It is not 
adherent to the underlying tissue, nor is it hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. cm.).  
The skin texture is not abnormal in an area exceeding six square 
inches (39 sq. cm.).  It is not missing underlying soft tissue in 
an area exceeding six square inches (39 sq. cm.).  It is not 
indurated and inflexible.  There has been no tissue loss, and the 
scar does not cause asymmetry or distortion of any of the 
Veteran's features on his face. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
scars of the left forearm/hand are not met at any time during the 
appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
scars of the right forearm/hand are not met at any time during 
the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2008).
3.  The criteria for a 10 percent rating for the scar on the 
Veteran's neck are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this 
notice must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2004, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate his claims for increased ratings and of his and VA's 
respective duties for obtaining evidence.  He was also asked to 
submit evidence and/or information in his possession to the RO.  
Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  In addition, the Veteran was 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal by 
correspondence dated in March 2006.

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to substantiate 
an increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific and does not require the VA 
to notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

The Veteran was sent notice in March 2009 that contained the 
information required by both Vazquez I and II.  Subsequently, the 
RO readjudicated the claims and issued a September 2010 
Supplemental Statement of the case (SSOC).  Hence, while some of 
this notice was provided after the rating action on appeal, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or SSOC, is sufficient to cure a timing defect).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available post-service treatment 
records have been secured.  In April 2009, the Veteran was 
provided a VA examination to determine the nature and extent of 
the disabilities at issue in this appeal.  That examination has 
been reviewed and is adequate for rating purposes, as it 
addressed the disabilities in relation to the applicable rating 
criteria.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

The Board reviewed its March 2009 remand order and finds that it 
has been substantially complied with regarding the issues being 
decided herein.  All necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
duty to assist has been fulfilled.

II.  Analysis

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4 (2010).  When a question 
arises as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the different "staged" ratings assigned for 
the different time periods.

The Board notes that the criteria for evaluating scars was 
amended in October 2008.  However, the October 2008 revisions are 
specifically not applicable to pending claims, like the one here, 
unless the claimant indicates that he wants the revisions to be 
applicable to his claim.  Neither the Veteran nor his 
representative has so indicated here.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).   All changes are discussed 
below.

Under the criteria that was effective when the Veteran filed his 
claim in June 2004 (effective August 30, 2002), DC 7800 rates 
scars of the head, face, and neck based on factors of 
disfigurement.  Note (1) to Diagnostic Code 7800 provides that 
the 8 characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest 
part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated 80 percent disabling.

DC 7801 applies to scars, other than on the head, face, or neck, 
that are deep or that cause limited motion.  Under this code, a 
10 percent evaluation is warranted  if the scar covers an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
evaluation will be assigned if the area exceeds 12 sq. in. (77 
sq. cm.).  If the area involved exceeds 72 sq. in. (465 sq. cm.), 
a 30 percent evaluation will be assigned.  A maximum 40 percent 
disability will be warranted if the area exceeds 144 sq. in. (929 
sq. cm.). 

DC 7802 applies to scars, other than on the head, face, or neck, 
that are superficial and do not cause limited motion.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  To be compensable under this DC, the scar must 
cover an area or areas of 144 square inches (929 square 
centimeters) or greater.  It provides for a maximum 10 percent 
rating.   

DC 7803 provides a maximum 10 percent evaluation for scars that 
are superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over the 
scar.  A 10 percent rating is also applicable under Diagnostic 
Code 7804 for scars that are superficial and painful on 
examination.  Other scars are to be rated based on limitation of 
function of the part affected under Diagnostic Code 7805.  38 
C.F.R. § 4.118.  

Scar of the Neck

The Veteran's scar of his neck is currently rated noncompensably 
under DC 7802.  As noted above, this DC applies to scars that are 
on the body in places other than on the head, face, or neck.  
Therefore, by definition, this code in applicable to the 
Veteran's disability.   DC 7800 specifically rates scars on the 
neck and as previously stated, rates based on characteristics of 
disfigurement.  On examination in September 2004, no residuals of 
the burn were found.  Specifically, the examiner noted that the 
Veteran's neck was well-healed and presented no deformity.  
Similarly, on examination in April 2009, the examiner noted a 
well-healed scar that was 6 centimeters long, but without tissue 
loss.  It was not adherent to the underlying skin and blended 
well.  There was no sign of ulceration or other textural 
abnormality.  Though the Veteran had subjective complaints of 
pain, the scar was non-tender on examination.  He stated that 
cold weather makes the discomfort more prominent.  He also 
described some hypersensitivity to the area.  The Veteran 
indicated that he could shave without difficulty to the area and 
stated that the scar was not causing him any problem.  He denied 
any skin ulceration or breakdown.  

Multiple lay statements of record attest to the Veteran's pain in 
his neck, as well as his wife's belief that the scar is 
disfiguring.  VA treatment records are silent as to such 
complaints.

Based on this record, the evidence does not show that the 
Veteran's scar on his neck has a characteristic of disfigurement 
as defined by regulation.  The minimum rating under DC 7800 (10 
percent) requires at least one such characteristic.  Furthermore, 
the higher percentage ratings in this category require additional 
characteristics of disfigurement, as well as asymmetry or 
distortion of the features.  That is not shown by the record.  
Accordingly, a compensable rating under this code is not 
warranted.

DCs 7801 and 7802 each apply to scars that are specifically not 
on the head, face, or neck.  Therefore, they do not apply.  DC 
7803 requires instability of the scar, defined as frequent loss 
of covering of the skin.  That has not been shown by the record, 
and the Veteran has denied such loss of skin covering the scar in 
his VA examinations.  Thus, that code does not apply. 

DC 7804 speaks to superficial scars that are painful on 
examination.  In this case, the Veteran's April 2009 examination 
specifically found that his scar was nontender.  That being said, 
the Veteran is competent to describe his pain that he 
experiences.  He has consistently indicated that the scar is 
painful.  Therefore, giving the Veteran the benefit of the doubt, 
the 10 percent rating under this code is warranted.  The Board 
notes that this is the highest rating allowed by DC 7804.  
Although DC 7805 may provide higher ratings, it does so based on 
limitation of motion.  The Veteran's examinations do not show 
such limitation.

The Board has considered whether staged ratings under Hart v. 
Mansfield, supra, are appropriate.  However, the evidence does 
not support different ratings.  Rather, the Veteran's neck scar 
has remained stable throughout the course of his appeal.  In 
short, a 10 percent rating, and no higher, is warranted for the 
Veteran's neck scar under DC 7804.

Scars of the Right & Left Forearms and Hands

The Veteran's scars of the left and right forearms and hands are 
currently rated under DC 7801 at 20 percent and 10 percent 
respectively.  

The Veteran's September 2004 VA examination report demonstrated 
that he had a deformity of the distal interphalangeal joints in 
both hands from osteoarthritis, unrelated to his burn scars.  On 
his right hand, he had slightly slower function, but was able to 
complete all range of motion testing without difficulty.  He was 
able to touch the tips of his digits to the palmar crease and 
could make a very snug fist.  

On his left hand, the small finger had been amputated to the base 
of the metacarpal with a well-healed linear scar.  The function 
of the remaining digits of the left hand, wrist, and forearm were 
all entirely normal.  The scars were noted to have healed very 
nicely.  There was no contracture or deformity, nor any 
ulceration.  The grafts blended in very well with adjacent skin 
and did not cause any cosmetic problems.  There was no pain 
associated with any of the scars on examination.

The Veteran testified at an April 2006 RO hearing regarding the 
nature and severity of his service-connected scars.  The Veteran 
stated that his scars hurt all of the time.  He indicated that 
the scars on his hands could stand cold weather and on the backs 
of his hands it felt like a toothache.  He stated that his skin 
tightens up and swells every night.  He reported that his scars 
have caused gripping and functioning problems.  

The Veteran was afforded another VA examination in April 2009.  
At the examination, the Veteran stated that his right hand hurt 
all of the time.  The pain was an 8 on a scale from 1 to 10 and 
was daily.  He denied any ulcer or breakdown to the area.  He 
stated that it was hypersensitive to touch.  It occasionally 
would swell.  He denied any decreased range of motion or 
decreased strength to the area.  He denied any fine motor 
problems.  With respect to the right forearm, the Veteran stated 
that he had daily pain of 8/10.  It was an ache with increased 
insensitivity to the area of the graft.  

Upon physical examination, there was a 22 x 8 cm area of skin 
graft on the right hand and forearm.  It was well-healed and 
well-nourished.  It was flush to the native skin.  It was 
hypopigmented, but there was no disfigurement at all.  There was 
no ulceration or breakdown, distortion, or asymmetry.  It did not 
cause any limitation of function whatsoever.  It was 
hypersensitive to touch.  

On the left hand, the Veteran stated that his pain was a 9/10 
daily.  It would occasionally swell.  He stated that he could do 
fine motor activities without a problem.  He complained of 
hypersensitivity in a glove-like distribution in this area.  He 
stated that sometimes it felt like it was burning in this area.  
He denied any problems with strength in these areas.  

Objective examination demonstrated that there was a 7 x 2 cm skin 
graft area on the left hand, on the ventral aspect near the 
thumb.  It was well nourished and not disfiguring.  It was 
hypopigmented.  There was no ulceration, skin breakdown, or 
distortion.  There was no adherence to underlying tissue.  It was 
not painful to touch on examination.  

On the dorsal aspect of the left hand, there was a skin graft 4 x 
3 cm on the lateral aspect of the thumb that was not disfiguring 
or hypopigmented.  It does not adhere to adjacent tissue and did 
not cause a decrease in function.  There were no ulcerations or 
breakdown.  On the index finger, there was a 5 x 2 cm skin graft 
scarring area on the medial aspect.  It was not adhering to 
underlying tissue.  There was no breakdown noted and no 
limitation to it.  It blended well with the area and was 
hypopigmented.  On the middle finger, there was a 6 x 3 cm scar 
from a skin graft.  Again, it was not disfiguring.  There was no 
ulceration and it blended well with the skin.  It was 
hypopigmented.  On the fourth finger, there was a 4 x 3 cm skin 
graft area that was not disfiguring.  It was hypopigmented.  It 
blended well.  There was no ulceration and it was not adhered to 
any tissue.  There was an area where the small finger of the left 
hand had been amputated from the burn.  

On the left wrist, there was a 3 x 17 cm band area of skin graft.  
It was nontender, hypopigmented, not disfiguring, and not 
adherent to adjacent or underlying tissue.  It blended well.  

Range of motion of the right and left hands demonstrated that the 
Veteran could oppose all fingers without difficulty.  Motion of 
all digits was normal.  He could flex his fingers across the 
palmar crease without difficulty.  He could make a fist with good 
strength in both hands.  Sensory examination was grossly normal 
in his hands, and he had good sensation in all digits.  

The examiner noted first, second, and third degree burns of the 
hands, forearms, neck, and face.  The examiner commented that 
there was no limitation of function in any of the affected areas.  
There was no underlying soft tissue damage or unstable scars 
noted.  There was no frequent loss of covering of the skin over 
any of the scars.  None of the scars were indurated or 
inflexible.  All areas were well nourished and were not acutely 
tender.  

With respect to the Veteran's scars of the right forearm/hand, a 
10 percent rating under DC 7801 has been assigned.  As described 
above, a rating under this code requires a deep scar or one that 
causes limitation of motion.  In this case, the Veteran's scars 
are consistently noted to be superficial scars not associated 
with underlying tissue damage, and therefore are not deep.  In 
the absence of deep scars, the higher ratings under 7801 require 
limitation of motion.  In either case, the scar must cover areas 
exceeding 12 square inches (77 sq. cm.).  Throughout the appeal, 
the Veteran has demonstrated no loss of function, including range 
of motion.  Also, these scars do not involve an area of 12 square 
inches.   As such, no higher rating is warranted under this code.  
DC 7805 also requires limitation of motion, which has not been 
shown by the record.  

DCs 7802, 7803, and 7804 all provide a maximum rating of 10 
percent, which is the level at which the Veteran's scar is 
currently rated.   DC 7802 requires that the scar cover an area 
or areas of 144 square inches or greater, which is not the case 
here.  DC 7803 provides a maximum 10 percent evaluation for scars 
that are superficial and unstable, meaning there is a frequent 
loss of covering.  Neither examination, nor the VA medical 
records, demonstrate such loss.  The Veteran has expressly denied 
it as well.  

A 10 percent rating is applicable under DC 7804 for scars that 
are superficial and painful on examination.  This is the most 
appropriate diagnostic code for the Veteran's right forearm/hand 
scar; the maximum under this code is 10 percent, which is the 
rating currently assigned for this disability.  In sum, the 
evidence of record does not warrant an increased evaluation for 
the Veteran's scars on his right arm and hand.

A similar analysis is appropriate for the Veteran's scars on the 
left forearm and hand, which are currently rated as 20 percent 
disabling.  DC 7800, with its characteristics of disfigurement, 
applies solely to scars on the head, face, and neck; therefore, 
it does not apply to this disability.  DCs 7802, 7803, and 7804 
all provide a maximum rating of 10 percent, which is lower than 
the currently assigned rating of 20 percent.  Although DC 7805 
may provide a higher rating, it requires limitation of motion, 
which has not been shown by the record.

DC 7801, for scars other than on the head, face, and neck, is the 
sole remaining code that provides a rating in excess of 10 
percent.  To reach the next highest disability rating under this 
code, which is 30 percent, the scars must be deep or cause 
limitation or motion, and must cover an areas or areas exceeding 
72 square inches (or 465 square centimeters).  The Veteran's 
superficial scars, which do not cause limitation of motion, were 
measured during his most recent VA examination and found to not 
exceed that amount.  Therefore, the higher ratings are not 
applicable.  A rating in excess of the 20 percent currently 
assigned is not warranted.

The Board notes that in correspondence dated in October 2010, the 
Veteran raised the issue of his amputated finger on the left 
side, and questioned why this had not been addressed during his 
appeal.  Notably, the Veteran has been in receipt of a separate 
20 percent rating based solely on the amputated finger since 
1956.  In the February 2005 rating decision on appeal, that 20 
percent rating was confirmed and continued.  Although the 
Veteran's September 2005 notice of disagreement included the 
decision on that disability rating, and a statement of the case 
was issued, the Veteran specifically excluded it on his 
substantive appeal (VA Form 9) in March 2006.  Therefore, the 
disability rating associated with the amputated finger is not on 
appeal.  Furthermore, under the governing law, VA is not allowed 
to evaluate the same disability under various diagnoses, as to do 
so would be pyramiding.  See 38 C.F.R. § 4.16.  Because the 
amputation is separately evaluated, an additional rating under 
the code for scars is inappropriate.

In reaching these determinations, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
disabilities might be warranted for any period of time during the 
pendency of this appeal.  However, there is no evidence that the 
Veteran's scars have been persistently more severe than the 
extent of disabilities contemplated under the assigned ratings of 
at any time.

On the whole, the evidence does not support the proposition that 
the Veteran's service-connected scars, whether on his neck, arms, 
or hands, present such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his 
disability picture is specifically contemplated by the rating 
schedule, and the schedular evaluation is adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to a 10 percent evaluation for scar of the neck is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to an increased evaluation for scar, right 
forearm/hand, currently evaluated as 10 percent disabling, is 
denied.  

Entitlement to an increased evaluation for scar, left 
forearm/hand, currently evaluated as 20 percent disabling, is 
denied.  


REMAND

With respect to the Veteran's claim for a compensable rating for 
donor scars of the thighs, the Board has determined that further 
development is warranted.  

The March 2009 Board remand directed that the Veteran be afforded 
a VA examination in order to determine the current nature and 
severity of his service-connected scars.  Specifically, the 
examiner was asked to comment on the size (width and length) of 
each scar, and each disfiguring characteristic of the scarring 
should be specifically noted, considering that there are eight 
disfiguring characteristics, including scars of a certain size, 
changes in contour of the skin, adherence to underlying tissue, 
certain pigment changes, changes in skin texture, absence of 
underlying tissue of a certain dimension, and indurated and 
inflexible skin of a certain dimension.  The April 2009 VA 
examination report failed to indicate the size of the Veteran's 
donor scars of the thighs.  In addition, while the examination 
report documented the Veteran's subjective complaints, it does 
not appear that the Veteran's donor scars of the thighs were 
physically examined.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As such, the claim must be remanded in order to 
afford the Veteran a VA examination in order to evaluate the 
current nature and severity of the Veteran's donor scars of the 
thighs.  

While the further delay of this case is regrettable, due process 
considerations require such action.   Accordingly, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Arrange for the Veteran to be scheduled 
for a VA examination to assess the current 
severity of his service- connected scars of 
the thighs.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination and the 
examination report must state whether such 
review was accomplished.  The examiner should 
specifically note the following:

(a)  whether any scar of the thigh is tender, 
superficial, unstable, poorly nourished, is 
productive of repeated ulceration or is 
painful on objective demonstration and 
whether it results in any limitation of 
function of the affected area (a superficial 
scar is one not associated with underlying 
soft tissue damage, and an unstable scar is 
one where, for any reason, there is frequent 
loss of covering of skin over the scar).

(b)  the size (width and length) of the thigh 
scars, and each disfiguring characteristic of 
the scarring should be specifically noted, 
considering that there are eight disfiguring 
characteristics, including scars of a certain 
size, changes in contour of the skin, 
adherence to underlying tissue, certain 
pigment changes, changes in skin texture, 
absence of underlying tissue of a certain 
dimension, and indurated and inflexible skin 
of a certain dimension.

2.  Following completion of the above, and 
any additional notice or development deemed 
warranted, the claim should be readjudicated.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should be 
returned to the Board as warranted.  

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of the 
Veteran's claim.  The Veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.(2010).




______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


